Sherman, J.
The order appealed from requires defendant’s attorney to pay to defendant the sum of $525.10 collected by him as part of the judgment for costs and disbursements entered in defendant’s favor upon the remittitur of the Court of Appeals, which reversed a judgment in favor of plaintiffs. (259 N. Y. 86.)
That item forms part of the judgment through having been taxed as printing disbursements incurred by defendant. Apparently the printer not having been paid requested defendant to make this motion so as to be put in funds with which to defray this indebtedness. The relationship of attorney and client still exists between appellant and defendant. He has not been paid for his services in this action and shows that the agreement between himself and defendant expressly provided for the retention by him of all costs. Such an agreement is valid. (Perry v. Chester, 53 N. Y. 240; Beecher v. Vogt Mfg. Co., 227 id. 468.) Moreover, under section 475 of the Judiciary Law the attorney’s hen attached to the proceeds of the judgment.
The order appealed from must be reversed, with twenty dollars costs and disbursements, and defendant’s motion denied, with ten dollars costs.
Finch, P. J., Martin, O’Malley and Townley, JJ., concur.
Order reversed, with twenty dollars costs and disbursements, and motion denied, with ten dollars costs.